Title: To James Madison from George Nicholas, 5 April 1788
From: Nicholas, George
To: Madison, James


Dear Sir,
Charlottesville April 5th. 88.
I consider the present moment as so important to America, that I shall take the liberty of communicating to you my sentiments, as to the conduct that her real freinds ought to pursue. The adoption of the new constitution (on which I conceive her salvation to depend) in this state, depends much on the conduct of the other states; from the list of members returned to the convention, I think a majority of them are federal; but that majority if it exists, will be but small, and I apprehend some of them will fear to give the last hand to the business, unless the conduct of the other states will justify it. The adjournment of the New-Hampshire convention puts an end to the hope that nine will adopt before the meeting of our convention, but it will be a great matter to have the sanction of eight states. Maryland and South-Carolina are the only ones which are now to meet, and I flatter myself will both be favorable to the plan; but I apprehend great efforts will be made to induce them to adjourn until after our meeting, and if this can be brought about, depend on it Sir, it will have great influence in this country; if you consider this matter in the same point of view that I do, may I hope that you will impress on your freinds in those states, the importance of their sanction prior to the meeting of this state. I have great expectations from the influence of Mr. Pendleton, and know that effort will be used to induce him to come into the proposition of demanding amendments before the adoption, you can prevent the danger from that quarter. Not having been in the state for some time, perhaps you are a stranger to the real sentiments of some of the leaders of the opposition. You know better than I do what was the conduct of Mr. Mason at the convention, immediately after his return, he declared, that notwithstanding his objections to particular parts of the plan, he would take it as it was rather than lose it altogether; since that I have reason to believe his sentiments are much changed which I attribute to two causes: first the irritation he feels from the hard things that have been said of him, and secondly to a vain opinion he entertains (which has industriously been supported by some particular characters) that he has influence enough to dictate a constitution to Virginia, and through her to the rest of the union. Mr. Henry is now almost avowedly an enemy to the union, and therefore will oppose every plan that would cement it. His real sentiments will be industriously concealed, for so long as he talks only of amendments, such of the freinds to the union, as object to particular parts of the constitution will adhere to him, which they would not do a moment, if they could be convinced of his real design. I hope to be possessed of sufficient information by the meeting of the convention to make that matter clear, and if I am it shall not be with-held. The opposition except from that quarter will be feeble. Our freind E: R. talks of a compromise between the freinds to the union, but I know of but one that can safely take place; and that is on the plan of the Massachussetts convention: it appears to me impossible, that another continental convention assembled to deliberate on the whole subject, should ever agree on any general plan.
Let the decision of our convention be what it may, I think it will be of great consequence that an address to the people at large should go forth from such of the members as are freinds to the constitution: if this had been done in Pennsylvania, it would have counteracted much of the poison contained in the dissent of the minority. I consider the situation of the freinds as very different, and requiring them to pursue a line of conduct, which would not be justifiable in the minority after the adoption of the government. Their only object could be to wish to foment a civil war to destroy a government, which they suppose not perfect; but if this government is rejected, America will be left without one, at least only in possession of one which all parties agree is insufficient; it will therefore be our duty to state to the people the necessity of a change and place in it’s true point of view the one now offered. Nine tenths of the people are strong freinds to the union, and such of them as are opposed to the proffered government, are so, upon suppositions not warranted by the thing itself. No person in the convention can so well prepare this address as yourself, and if it appears as important in your eyes as it does to me, I hope that you will undertake it. The greater part of the members of the convention will go to the meeting without information on the subject, it will be very important to give this as early as may be, and if possible before they go from home. Publius of the fœderalist if it is published in a pamphlet, would do it better than any other work; if it is published can I get the favor of you to procure me thirty or forty copies of it, that I may distribute them; if they were sent to Orange or Richmond I should soon get them.
The only danger I apprehend is from the Kentucky members; and one consideration only has any weight with them: a fear that if the new government should take place, that their navigation would be given up. If Mr. Brown could be satisfied on this subject, and would write to that country, and also have letters here for the members, I am satisfied they would be right. You will pardon this liberty and believe me to be with respect and esteem Dr. Sir, Yr. obdt. servt.
G: Nicholas
I wrote the above on a supposition that you had or would immediately return to New York but being informed yesterday that you did not intend it, one other consideration appears as important as any that I have yet mentioned. If the convention adopts the new government it will depend on the next assembly whether it shall be set in motion; if they reject it, no plan for a substitute can come from any other quarter: so that on either event it will be material to have a majority there federal. We laid the ground work of a reform in our courts of justice last fall, it requires the finishing hand; you know the number that are opposed to all reforms, and how formidable they will be with Henry at their head. If then as I suppose the truth is, that nothing very important can come before the present Congress, will it not be necessary for you to go into the assembly. At any rate none but federal men should be elected.
Has Congress determined on any thing as to the separation of Kentucky? I am much interested in the welfare of that country as I expect to reside in it within twelve months.
G: N.
